Citation Nr: 0837941	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as "jungle rot."


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION


The veteran had active military service from October 1943 to 
March 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which, in relevant part, denied the veteran's 
claims for service connection for residuals of back and head 
injuries and for jungle rot.

The veteran initiated an appeal of all three claims.  But 
when submitting his May 2005 substantive appeal (VA Form 9), 
to perfect his appeal, he indicated he was withdrawing the 
claims for service connection for residuals of back and head 
injuries because he did not have any substantiating evidence.  
He said that he was only continuing with the appeal 
concerning his jungle rot.  So this is the only remaining 
claim at issue.  38 C.F.R. § 20.200 (2008).

In October 2008, the veteran's appeal was advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2007).

The Board is remanding this case the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND

In the October 2004 rating decision at issue, the RO denied 
the veteran's claim for service connection for a skin 
disorder because "this condition neither occurred in nor was 
caused by service."  The RO further provided that "[the 
veteran] did not present the requested medical evidence which 
shows a current diagnosed condition that was caused by or 
related to [his] service."

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. 
at 495-97.  For the showing of chronic disease in service, 
there is a required combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

The veteran's service medical records (SMRs) document that, 
while in service, he was treated for balanitis, posthitis, 
and atypical lichen panus involving his hands and feet.

The record also shows the veteran has diagnoses of various 
current skin conditions, manifesting in varying degrees in 
various locations on his body.  For example, an August 2004 
VA Compensation and Pension Examination (C&P Exam) resulted 
in a diagnosis of very mild skin eczema with skin thinning, 
noting the veteran had hand eczema covering approximately 5 
percent of his body surface area and balanitis covering 
approximately 1 percent of his body surface area.  The report 
of this C&P Exam also includes the examiner's discussion of 
the veteran's medical history, and it notes that 
"[e]xamination of the documents from [the veteran's] World 
War II service revealed that he had a recurrent balanitis and 
this was treated recurrently with different medications back 
then."  The report also provides that the veteran's medical 
records indicate he had surgery on his lip in 2001 that 
"revealed ulceration with yeast forms."  The report further 
provides that "[the veteran] reports that about once a year 
he continues to have an infection on his penis" and mentions 
the veteran states his condition flares up 
"every few months."  But neither lichen planus nor the 
infection on his penis was observable during that 
examination.

The record on appeal also includes, however, an April 2005 
letter from the veteran's private physician, J.D.R., M.D., 
stating that he has been treating the veteran for the past 5 
years and that the veteran occasionally has "exacerbation of 
a fungal infection of his hand."  The veteran asserts that 
his claimed skin disorder has spread to or also manifested on 
his ears and head.  See his May 2005 VA Form 9.  

As a layman, the veteran is generally incapable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

Therefore, the Board finds that the veteran has a current 
diagnosis of a skin condition, and that this skin condition 
is recurrent on various parts of his body surface.

Therefore, the determinative issue is whether the veteran's 
current skin condition is related to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In the April 2005 letter, Dr. J.D.R. indicates the veteran 
told him "that he has had this [skin condition] since age 
18, when he got it in [the] South Pacific while in the 
military."  Dr. J.D.R., however, does not also indicate that 
he personally reviewed the veteran's records to make an 
objective, independent determination of whether he has a 
current skin disorder that dates back to his military 
service.  

Similarly, the report of the August 2004 VA C&P Exam does not 
any opinion as to the etiology of the veteran's current skin 
disorders - in part, because some of the claimed disorders 
were not clinically evident when he was examined on that 
occasion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).



Here, there is competent evidence that the veteran has a skin 
disorder, his SMRs document in-service occurrences of a skin 
disorder, and there is evidence that his skin disorder may be 
associated with his military service.  However, there is 
insufficient competent medical evidence to decide his claim.  
Therefore, under McLendon, VA must provide him a medical 
examination.  And if at all possible, VA should schedule this 
examination during an active stage of the skin disorder.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the downstream degree of disability and the 
effective date of an award.  The veteran has not received 
this required notice concerning his claim and should before 
deciding his appeal.

Accordingly, this case is REMANDED for the following 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).



2.  Schedule the veteran for a VA 
dermatological examination to identify 
all current skin disorders (specific 
diagnoses) and to obtain a medical nexus 
opinion indicating whether it is at least 
as likely as not these skin disorders 
date back to or are otherwise 
attributable to his military service.  In 
making this important determination, the 
examiner should take note of the 
evaluation and treatment the veteran 
received while in the military for 
balanitis, posthitis, and atypical lichen 
panus involving his hands and feet.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims folder, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the veteran's pertinent medical and other 
history.  

Also advise the veteran that should his 
symptoms be unobservable on the date of 
his scheduled examination, he should 
inform VA of that fact and reschedule 
another examination on another date.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) (requiring adequate tinea pedis 
examination during active stage of the 
disorder).

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

3.  Review the veteran's claims file.  
If any development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



